108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Christopher A. TSIPOURAS, Plaintiff/Appellant,v.MESHBESHER, BIRRELL & DUNLAP, LTD.;  Andrew S. Birrell,Esq.;  John J. Leunig, Esq.;  Steven J.Meshbesher, Esq.;  John Doe, Defendants/Appellees.
No. 96-3297.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 11, 1997March 19, 1997.

Before MAGILL, JOHN R. GIBSON, and MURPHY, Circuit Judges.
PER CURIAM.


1
In 1989, Christopher A. Tsipouras was convicted in state court of criminal sexual conduct in the first and third degrees and sentenced to 120 months imprisonment.  After the unsuccessful appeal of his convictions, he brought this malpractice action for monetary damages from the attorneys who handled the criminal appeal.  He contends that his attorneys committed malpractice on the appeal by not raising claims under Batson v. Kentucky, 476 U.S. 79 (1986), for jury bias, and for ineffective assistance of trial counsel.  The federal district court dismissed the malpractice action, and Tsipouras appeals.  After a thorough review of the record and consideration of the arguments on appeal, we conclude that the district court did not err by dismissing this case.  The dismissal is affirmed.